                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:17-CR-34 JCM (NJK)
                 8                                            Plaintiff(s),                  ORDER
                 9             v.
               10     SHAHRIYAR MOTALEBI,
               11                                           Defendant(s).
               12
               13              Presently before the court is the United States of America’s (“the government”) motion to
               14     amend judgment pursuant to Federal Rule of Criminal Procedure 36 and 18 U.S.C. § 3664.
               15     (ECF No. 67). Defendant Shahriyar Motalebi (“defendant”) has not filed a response, and the
               16     time to do so has passed.
               17              On February 8, 2019, the court sentenced defendant to 63 months in custody to be
               18     followed by a lifetime term of supervised release on his conviction for possession of child
               19     pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). (ECF No. 66). At sentencing, the
               20     court ordered that restitution be imposed in an amount to be determined, upon the government’s
               21     production of a finalized restitution list.1
               22              Thereafter, the government “forwarded the restitution list to opposing counsel,” and
               23     thereafter responded to inquiries from defendant’s counsel on February 14, 2019. (ECF No. 67
               24     at 2).       Thereafter, and having received no further inquiries from defendant’s counsel, the
               25     government filed the instant motion to amend judgment on April 24, 2019. (ECF No. 67).
               26
               27
               28              1
                              However, based on an apparent clerical mistake, the court also imposed restitution upon
                      defendant in the amount of $6,000. (ECF No. 66).
James C. Mahan
U.S. District Judge
                1            In its motion, the government requests that the court amend the judgment to reflect
                2     $18,000.00 in restitution based upon the government’s finalized restitution list, which has been
                3     filed under seal for the court’s review. Id.; (ECF No. 67-1) (SEALED).
                4            Having received no objection from defendant to the government’s motion, and having
                5     reviewed the government’s finalized restitution list, the court hereby grants the motion. LCR 47-
                6     3 (“The failure of an opposing party to include points and authorities in response to any motion
                7     constitutes a consent to granting the motion.”).
                8            Accordingly,
                9            IT IS ORDERED THAT the government’s motion to amend judgment (ECF No. 67) be,
              10      and the same hereby is, GRANTED.
              11             IT IS FURTHER ORDERED THAT the judgment in this case be, and the same hereby
              12      is, AMENDED to reflect $18,000.00 in restitution, pursuant to 18 U.S.C. § 3663.
              13             IT IS SO ORDERED.
              14             DATED May 10, 2019.
              15                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
